

Exhibit 10.11



August 9, 2007

 

Russell Johnson
[Address]

Dear Russ,

Adaptec must react to changing business needs to be competitive in today's
market. After careful consideration of our future business, we need to make some
difficult business decisions, one of which impacts your position.

We regret to notify you that your position will be eliminated.  Your last work
date will be August 17, 2007. Your separation and termination date will be
September 7, 2007. You will be on approved vacation time from August 20, 2007 to
September 7, 2007. We will need your assistance with transferring the managing
director role in the European entities during your transition and vacation time
and potentially after your termination date. Adaptec will also assist with any
additional tax filing as part of your prior expatriate assignment.

Your current health and dental benefits end on September 30, 2007. Your final
payroll check will include payout of unused accrued vacation. Your final
commission will be calculated and paid as soon as administratively possible.

We find these circumstances unfortunate and wish to offer you severance benefits
as identified in your Employment Agreement to assist you in pursuing other
opportunities outside of Adaptec.



Please sign and return the Separation Agreement and General Release below along
with the exit paperwork to Adaptec Human Resources in the enclosed envelope no
later than September 30, 2007. Severance payment will be processed 8 days after
receipt of the signed Agreement.

SEPARATION AGREEMENT AND GENERAL RELEASE

 1. Adaptec's Consideration for Agreement: In exchange for the release and
    agreements described herein, Adaptec agrees as follows:

a) On the eighth day following the date Adaptec receives a signed Agreement and
not before your termination date, and provided that you have returned all
Adaptec property, equipment, and assets, your severance payment will be
processed in a one time lump sum payment equal to nine (9) months and eight (8)
weeks of your targeted annual earnings, less legally mandated payroll deductions
and withholdings. This payment is being given as consideration for this
Agreement and is not otherwise due.

b)You also acknowledge that Adaptec stock option grants that have vested as of
the termination date must be exercised within three (3) months of termination.
However, stock options granted from plans assumed through acquisitions may vary.

c) Beginning on October 1, 2007, you shall be entitled to continuation of your
Adaptec health, vision, dental, and Employee Assistance Program (EAP) benefits
pursuant to the Consolidated Omnibus Budget and Reconciliation Act ("COBRA").
You must submit completed COBRA Qualifying Event Notification enrollment forms
directly to Ceridian for coverage. Adaptec agrees to pay the premiums for those
COBRA benefits for nine months, until June 30, 2008, at which time said benefits
shall cease unless you elect to pay for those benefits.

Page 1 of 3

--------------------------------------------------------------------------------



d) You have 2 months from your termination date to sign up for your career
search program with Right Management Consultants. (pamphlet in folder)

 2. Consideration for Agreement: In consideration for the payments and
    undertakings described above, you individually and on behalf of your
    representatives, successors, and assigns, do hereby completely release and
    forever discharge Adaptec, its shareholders, employees, owners, officers and
    directors, Board Members, and all other representatives, agents, entities,
    subsidiaries, divisions, directors, attorneys, successors, and assigns from
    all claims, rights, demands, actions, obligations, and causes of action of
    any and every kind, nature and character, known or unknown, which you may
    now have, or have ever had, against them arising from or in any way
    connected with the employment relationship between the parties, any actions
    during the relationship or the termination thereof. This Release covers all
    statutory, common law, constitutional and other claims, including but not
    limited to: all "wrongful discharge" and "constructive discharge" claims;
    all claims relating to any contracts of employment, express or implied; any
    claims for defamation, misrepresentation, fraud, or breach of the covenant
    of good faith and fair dealing, express or implied; any claim for negligent
    or intentional infliction of emotional distress; any claim for negligence;
    any claims for attorney's fees or costs; any tort claims of any nature; any
    claims under federal, state or municipal statute or ordinance; any claims
    under the California Fair Employment and Housing Act, Title VII of the Civil
    Rights Act of 1964, the Civil Rights Act of 1991, 42 U.S.C. Section 1981,
    the Age Discrimination in Employment Act, the Older Workers' Benefit
    Protection Act, the Americans With Disabilities Act, the Employee Retirement
    Income Security Act, the California Labor and Civil Codes, the California
    Constitution, Federal Rehabilitation Act of 1973, Federal Family and Medical
    Leave Act, the California Family Rights Act, the Worker Adjustment and
    Retraining Notification Act (WARN), CalWARN, and any other laws and
    regulations relating to employment, employment discrimination, and
    employment termination.

    Wavier of Unknown Future Claims: You have read Section 1542 of the Civil
    Code of the State of California, which provides as follows:
    
    A general release does not extend to claims with the creditor does not know
    or suspect to exist in his favor at the time of executing the release, which
    if known by him must have materially affected his settlement with the
    debtor.

    You acknowledge that Section 1542 gives you the right not to release
    existing claims, of which you are not now aware, unless you voluntarily
    choose to waive this right. Having been so apprised, you hereby voluntarily
    waive the rights described in Section 1542, and elect to assume all risks
    for claims that now exist in your favor known or unknown, arising from the
    subject matter of this Agreement.

 3. Confidentiality of Agreement: You agree that the existence, terms and
    conditions of this Agreement, including any and all references to any
    alleged underlying claims, are strictly confidential. You shall not
    disclose, discuss or reveal the existence or the terms of this Agreement to
    any persons, entities or organizations except to your spouse, attorney,
    financial advisor, or as required by court order.

    Savings Clause: Should any of the provisions of this Agreement be determined
    to be invalid by a court or government agency of competent jurisdiction, it
    is agreed that such determination shall not affect the enforceability of the
    other provisions herein. California law shall govern the validity and
    interpretation of this Agreement.

    Preparation of Agreement: Regardless of which party initially drafted this
    Agreement, it shall not be construed against any one party, and shall be
    construed and enforced as a mutually prepared Agreement.

    Mandatory Arbitration Clause: You and Adaptec agree that any action to
    enforce the terms and conditions of this Agreement or for the breach of this
    Agreement, shall be referred to final and binding arbitration. Any
    arbitration proceeding will be governed by the rules and procedures of the
    
    Page 2 of 3
    
    --------------------------------------------------------------------------------
    
    American Arbitration Association and the Federal Arbitration Act and the
    parties hereto expressly waive their rights, if any, to have any such
    matters heard by a court or jury, or administrative agency whether federal
    or state. The prevailing party in any arbitration to enforce this Agreement
    or remedy its breach will be entitled to costs and reasonable attorney's
    fees incurred.

 8. Complete and Voluntary Agreement: This Agreement constitutes the entire
    understanding of the parties on the subjects covered. You expressly warrant
    that you have read and fully understand this Agreement; that you have had
    the opportunity to seek legal counsel of your own choosing and to have the
    terms of the Agreement fully explained to you that you are not executing
    this Agreement in reliance on any promises, representations or inducements
    other than those contained herein; and that you are executing this Release
    voluntarily, free of any duress or coercion.

(a) You have until September 30, 2007 in which to consider whether or not to
sign this Agreement, and that, having been advised of that entitlement; you may
elect to sign this Agreement at any time prior to the expiration of that time
period.



(b) You may rescind within seven (7) calendar days of signing the Agreement the
provisions of Section 3 of this Agreement with respect to claims arising under
the Age Discrimination in Employment Act ("ADEA Rescission Period"). To be
effective, rescission must be in writing, delivered to Shirley Olerich, Adaptec
Inc., 691 South Milpitas Blvd, M/S 15, Milpitas, CA 95035, within the applicable
rescission period, or sent to Adaptec, at such address, by certified mail,
return receipt requested, postmarked within the applicable rescission period.



(c) You may submit any inquiries regarding the severance plan within one year of
your separation from service, in writing, delivered to the Severance Plan
Administrator, 691 South Milpitas Blvd, M/S 15, Milpitas, CA 95035 by certified
mail, return receipt requested, and postmarked within the applicable period.

Cancellation of Agreement By Adaptec: If you exercise your right of rescission
under Section 8 (b) of this Agreement, Adaptec will have the right to terminate
this Agreement in its entirety.

Effective Date: This Agreement is effective on the eighth day after it is signed
and received by Adaptec HR. If you wish to accept the terms of this Agreement,
please sign on the line provided below and return the original in the enclosed
self addressed envelope.

Sincerely,

 

/s/ Shirley Olerich

Shirley Olerich

VP of Human Resources

I have read and understand the Agreement above and agree to be bound by its
terms and conditions.

Agreed:

Dated: 22 Sept. 2007

BY:

Russ Johnson

/

/s/ Russ Johnson

   

Print

/



(Signature)



Page 3 of 3

--------------------------------------------------------------------------------

